Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 1 of 43 PageID# 2503




                        Exhibit 3
 Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 2 of 43 PageID# 2504




Transcript of Zackary Ellis Sanders
                           Date: February 12, 2020
                        Case: United States -v- Sanders




     Planet Depos
     Phone: 888.433.3767
     Email:: transcripts@planetdepos.com
     www.planetdepos.com



              WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 3 of 43 PageID# 2505


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                3


    1                           P R O C E E D I N G S
    2                 S.A. FORD:      [inaudible]
    3                 MR. SANDERS:        Okay.
    4                 S.A. FORD:      So, like I said, my name is Chris
    5     Ford. Special Agent with the FBI. This is Jeremy Obie,
    6     also Special Agent with the FBI. Do you have any idea
    7     why we're here?
    8                 MR. SANDERS:        No.
    9                 S.A. OBIE:      No idea whatsoever. Okay. First
    10    off of this -- make sure got the right person before we
    11    get going. Like I said, you don't have to -- you don't
    12    have to talk to us. You're not under arrest.
    13                We just want to get some questions from you
    14    and we have just -- just some questions we just want to
    15    talk to you and if you don't want to talk to us, that's
    16    -- that's on you, but the quicker we get stuff done,
    17    the quicker we can get out of your house and out your
    18    way. But just want to start with just your name.
    19                MR. SANDERS:        I -- I don't think I want to
    20    talk. I mean, you guys just barged into my house.
    21                S.A. FORD:      Well, we have a -- we have -- we
    22    have a search warrant for your residence, so it was not


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 4 of 43 PageID# 2506


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                4


    1     like we just came here and -- oh, that's a nice house -
    2     - we're just going to come in and walk in. So --
    3                 MR. SANDERS:        Yeah.
    4                 S.A. OBIE:      Signed off by a federal judge.
    5                 MR. SANDERS:        But I mean, I think you -- you
    6     know what I'm saying. Like, you just barged in. I mean,
    7     should I have a -- like a -- don't I need like a lawyer
    8     or something before I answer?
    9                 S.A. OBIE:      Well, you're not -- you're not
    10    under arrest. You're not -- anything like that; right?
    11    We're just here to sit down and talk to you. You can do
    12    whatever you want to do, but we're not here to give you
    13    legal advice either way -- but you're not under arrest.
    14                MR. SANDERS:        If I'm not under arrest why
    15    would you --
    16                S.A. OBIE:      Because we have a -- we have a
    17    search warrant. That's --
    18                MR. SANDERS:        What does that mean?
    19                S.A. OBIE:      So a search warrant means that we
    20    -- we're given the legal right by a federal judge,
    21    which was approved through many au- -- many
    22    prosecutors, supervisors, etc. They had to read all


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 5 of 43 PageID# 2507


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                5


    1     through the, you know, probable cause of why we're
    2     here.
    3                 And then at the end all be all is the federal
    4     judge. And that federal judge basically says, yes, I
    5     agree with everything and every other stamp of approval
    6     that's been on this -- I'm going to sign this.
    7                 Therefore, that gives us reason to come in
    8     here and look in your house for a certain contraband,
    9     etc. And in that, so there's -- there's multiple ways
    10    to be able to conduct a search warrant.
    11                Given that we are who we are, we try to do it
    12    with a little bit more respect; right? When it comes to
    13    -- we didn't knock down your door, we knocked, we rung
    14    your -- rang the doorbell.
    15                We have knocked down doors in the past because
    16    people wouldn't cooperate -- they wouldn't come to the
    17    door; right?
    18                The only reason why at the top of the steps
    19    you were yelling through the door; right? Our training;
    20    right? We don't know what's on the other side of that
    21    door. So --
    22                MR. SANDERS:        Yeah. I -- I mean, I -- I


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 6 of 43 PageID# 2508


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                6


    1     understand -- I watch the tv shows. Yeah. I know you're
    2     --
    3                 S.A. OBIE:      Right. Right. So -- so it's no ill
    4     intent. No --
    5                 MR. SANDERS:        Yeah. Well, I mean, the guy with
    6     the cop shows already outside filming out of the room
    7     when he was shouting -- don't fucking move --
    8                 S.A. FORD:      Right.
    9                 MR. SANDERS:        Might've been a little --
    10                S.A. FORD:      Yeah.
    11                MR. SANDERS:        A little power hungry.
    12                S.A. OBIE:      That's --
    13                MR. SANDERS:        With his gun out.
    14                S.A. OBIE:      I -- I --
    15                MR. SANDERS:        That really freaked me out.
    16                S.A. OBIE:      Think that is probably is
    17    [inaudible] with that. Yeah. But as you saw, I came up
    18    right behind him.
    19                MR. SANDERS:        Yes. The rest of you were
    20    censored.
    21                S.A. FORD:      [laughing]
    22                S.A. OBIE:      Came up right behind him, you


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 7 of 43 PageID# 2509


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                7


    1     know, we went and found your pants. You were open with
    2     us and there was a knife in your pants, etc.; right? So
    3     we checked, it, went through it, got you off your
    4     knees, sat you down, calmed you down; right?
    5                 MR. SANDERS:        Yes.
    6                 S.A. OBIE:      So basically all we're trying to
    7     do right now is just talk.
    8                 S.A. FORD:      Yeah.
    9                 S.A. OBIE:      Right? So the faster we can talk,
    10    the faster we can get to the -- the bottom of the
    11    truth, the sooner we get out.
    12                S.A. FORD:      Right. And then like, they're
    13    going to -- everybody's -- people are going to talk to
    14    your parents as well. So your mom and your father --
    15    and your father and your mother as well. So not just
    16    you, that's going to be, you know, people going to talk
    17    to you. So other people are going to be talking to as
    18    well, but --
    19                MR. SANDERS:        Okay. I can't have my mom in
    20    here with me?
    21                S.A. FORD:      Nah, nah, no. Because we want it -
    22    - because we want to get like your story. We don't want


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 8 of 43 PageID# 2510


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                8


    1     her to have like an influence on your story and vice
    2     versa.
    3                 S.A. OBIE:      Right.
    4                 S.A. FORD:      But that's, you know, so -- oh,
    5     man.
    6                 MR. SANDERS:        Careful.
    7                 S.A. FORD:      Yeah. That was about to be really
    8     bad. About to be really bad.
    9                 MR. SANDERS:        Um, yeah. I mean, I feel,
    10    though, if any of these questions are like leading to
    11    like incriminating to any thorough -- any like law
    12    breaking, I should have --
    13                S.A. OBIE:      Right.
    14                MR. SANDERS:        A lawyer with me.
    15                S.A. OBIE:      And that's -- that's completely
    16    your choice; right. So --
    17                MR. SANDERS:        I mean, I don't know what the
    18    questions are, but like, if any of it like is related
    19    to doing anything wrong. Obviously, I feel like I
    20    should have the advice of a lawyer.
    21                S.A. FORD:      That's -- we -- we can't give you
    22    legal advice.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 9 of 43 PageID# 2511


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                9


    1                 MR. SANDERS:        Depending on what the questions
    2     are.
    3                 S.A. OBIE:      Yeah. We can't give you legal
    4     advice, but if you feel like at some point you just
    5     want to stop and that's fine; right? We're -- we're not
    6     here to, you know, force you to do what -- anything;
    7     right? This is just us having a conversation.
    8                 S.A. FORD:      Mm-hmm.
    9                 S.A. OBIE:      At the end of the day; right? So -
    10    -
    11                MR. SANDERS:        Yeah. But you understand my
    12    concern.
    13                S.A. OBIE:      I -- I understand. I'd be in the
    14    exact same situation if --
    15                MR. SANDERS:        Yeah.
    16                S.A. OBIE:      You know, I was on the outside.
    17                S.A. FORD:      And -- and our purpose here is --
    18    is not to make you uncomfortable or anything. We just
    19    want -- we just have questions and I mean, this is
    20    something that we do all the time.
    21                MR. SANDERS:        Mm-hmm.
    22                S.A. FORD:      And we've had people in your


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 10 of 43 PageID# 2512


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                10


    1     position where they are completely oblivious to what's
    2     going on. And after conversations, it makes sense to
    3     them. And then clear -- everything's clear and then we
    4     -- we roll out.
    5                 MR. SANDERS:        I mean, I really don't know if
    6     I'm answering any of this, but can I see a list of
    7     questions or --
    8                 S.A. FORD:      No. It's just --
    9                 MR. SANDERS:        Stuff you're going to --
    10                S.A. OBIE:      [inaudible]
    11                MR. SANDERS:        Okay.
    12                S.A. FORD:      Unless you want to open my brain
    13    and take my brain out and it projected on here
    14    [laughing] other than -- I don't think -- I don't think
    15    you want to do that.
    16                MR. SANDERS:        I mean, if -- if there's
    17    something that I'm just going to, you know, if I feel
    18    like any of it relates to -- I'm very uncomfortable
    19    with probably answering anything --
    20                S.A. FORD:      Okay.
    21                MR. SANDERS:        But if you want to try asking
    22    something or two, well --


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 11 of 43 PageID# 2513


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                16


    1                 MR. SANDERS:        I mean, still occasionally, but
    2     I also like just got out of the hospital for a vision
    3     issue.
    4                 S.A. FORD:      Oh.
    5                 MR. SANDERS:        So that was a little hard, but -
    6     - been out for a bit.
    7                 S.A. FORD:      Sorry about that.
    8                 MR. SANDERS:        Thanks. But I have a food and
    9     beverage business down here, which is something I
    10    actually started technically in elementary school with
    11    like a red flash, you guys saw that; right?
    12                S.A. FORD:      Yeah. It's taking a picture.
    13                MR. SANDERS:        I just wanted to make sure it's
    14    not -- it's my eye just one of the bright flash --
    15                S.A. FORD:      Oh, okay.
    16                MR. SANDERS:        Dust in my eye --
    17                S.A. FORD:      Dust. Yeah.
    18                MR. SANDERS:        But, you know, I started
    19    actually the -- yeah, I started really young with the
    20    lemonade stand, but then I turned it into like a --
    21    like a snow cone machine -- snow cones -- and then went
    22    from there and bought some more equipment.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 12 of 43 PageID# 2514


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                23


    1                 MR. SANDERS:        Yeah.
    2                 S.A. FORD:      I gave you the estimate you were
    3     talking about proposals and all this --
    4                 MR. SANDERS:        Yeah.
    5                 S.A. FORD:      I used to be -- I used to do IT
    6     work --
    7                 MR. SANDERS:        Okay.
    8                 S.A. FORD:      And I just remember writing
    9     proposals and just my little piece was so many
    10    different pages and that just can't imagine all the
    11    other stuff that you had to do. So congrats. That's --
    12    that's good stuff.
    13                MR. SANDERS:        Thank you.
    14                S.A. FORD:      Now are you -- are you busy now?
    15    Like how's it?
    16                MR. SANDERS:        I mean, right now I'm getting
    17    ready for the season -- so the season start in March --
    18                S.A. FORD:      Okay.
    19                MR. SANDERS:        So like right now, like I just
    20    finished posting, like hiring ads, you know, couple
    21    hours before you guys got here.
    22                S.A. FORD:      Oh, man, early bird.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 13 of 43 PageID# 2515


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                24


    1                 MR. SANDERS:        And then Facebook. Yeah. I was
    2     just going to sleep so --
    3                 S.A. OBIE:      Sounds like a true entrepreneur.
    4                 S.A. FORD:      Yeah. Right. Yeah. That's true. It
    5     is true.
    6                 MR. SANDERS:        Go upstairs at like 4:00 a.m. So
    7     yeah, so doing -- doing all that and then, you know,
    8     getting -- getting everything ready just to go for new
    9     buildings. So right now I'm getting all the equipment
    10    in there and getting all the plumbing an electrical
    11    done.
    12                S.A. FORD:      Wow. Man.
    13                S.A. OBIE:      So what -- what are you doing with
    14    that building or whatever the building is?
    15                MR. SANDERS:        That one it's going to be a
    16    concession stand. So, you know, I just finished getting
    17    all the equipment, but now I've got to do all the water
    18    connections, all the, you know, electrical connections,
    19    all the --
    20                S.A. OBIE:      Seems like you see employees.
    21                S.A. FORD:      Yeah.
    22                S.A. OBIE:      That's what it seems like.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 14 of 43 PageID# 2516


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                67


    1     something pound refrigerator --
    2                 S.A. FORD:      Oof.
    3                 MR. SANDERS:        By myself and I hurt my back.
    4     And then like, I was in a lot of pain from that. So
    5     hurt my back, but, you know, survived, even though I've
    6     got like a couple like bulging discs that --
    7                 S.A. FORD:      Ugh.
    8                 MR. SANDERS:        I still need to see a specialist
    9     about, but so there's that then I had to go out of town
    10    for an annual conference and trade show. Then when I
    11    got back, I got sick like end of November -- it was
    12    kind of like a cold at first. But then it got worse --
    13                S.A. FORD:      Hmm.
    14                MR. SANDERS:        And then they said it was a
    15    sinus infection, started taking some medicine for that,
    16    and then there's very rare eye condition -- which they
    17    still haven't figured out.
    18                So then that was going on now through the
    19    beginning of January. And then I was in the hospital
    20    for like a week. Well, three days at first and then
    21    took more tests.
    22                And then was back in the hospital for a few


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 15 of 43 PageID# 2517


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                68


    1     days, then getting an IV and then just trying to get
    2     back into getting all the old work caught up on. So
    3     it's been -- it's been -- it's been rough.
    4                 S.A. OBIE:      Okay.
    5                 S.A. FORD:      Hey, real quick, Zack, we -- the
    6     keys for your Jeep -- where are they at?
    7                 MR. SANDERS:        They were on my pants. On my
    8     keychain.
    9                 S.A. OBIE:      Yeah. So they should be in that
    10    room.
    11                S.A. FORD:      In his room?
    12                S.A. OBIE:      His -- his room.
    13                S.A. FORD:      Okay.
    14                S.A. OBIE:      I think somebody took them off the
    15    pants -- if I remember.
    16                S.A. FORD:      Okay. The pants that you have on?
    17                MR. SANDERS:        Yeah.
    18                S.A. FORD:      Okay.
    19                MR. SANDERS:        It was on the -- on the belt
    20    there's a key ring with like 3,000 keys on it.
    21                S.A. FORD:      With bunch of keys. Okay.
    22                S.A. OBIE:      Should be like on the floor or on


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 16 of 43 PageID# 2518


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                75


    1     going to basically go through everything in your house.
    2     And we don't want to go through every single piece of
    3     media. So hard drives, thumb drives, computers,
    4     laptops, phones -- we don't want to do all that.
    5                 MR. SANDERS:        Yeah.
    6                 S.A. FORD:      So we just want to eliminate stuff
    7     so we don't have to take -- we don't want to take all
    8     your stuff.
    9                 MR. SANDERS:        Sure.
    10                S.A. FORD:      So -- but if you're not truthful
    11    with us, we're going to have to take all your stuff and
    12    then that's potentially going to affect your business.
    13                S.A. OBIE:      W- -- he's -- he's --
    14                S.A. FORD:      Let me talk to him. So that's the
    15    hypothetic -- so I'm asking you, I'm going to ask you
    16    if you can give me -- so they found a laptop and a -- a
    17    tablet under your bed.
    18                MR. SANDERS:        Okay.
    19                S.A. FORD:      Are you willing to give us the
    20    password so we can just eliminate that so we don't take
    21    it? Because they said there's one -- an iPad with like
    22    six -- like a six digit password on there.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 17 of 43 PageID# 2519


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                76


    1                 MR. SANDERS:        I mean, you're making me kind of
    2     --
    3                 S.A. FORD:      No. You -- you can say -- you
    4     don't have to say, yeah. If you say no, we're going to
    5     take it. So we -- I'm just trying to give you the
    6     opportunity -- same with your phone.
    7                 If you just give me the log into your phone, I
    8     can go in, I can clear it and s- -- you can keep your
    9     phone, but if not, we're taking your phone, we're
    10    taking all the devices in your house, unless you can be
    11    like, nope, here's the password to this so we can keep
    12    it here.
    13                So it's up -- that completely up to you, but
    14    it's -- we're going to take it regardless. Not
    15    regardless, but if we'd be clear it, we're not going to
    16    take it. Like, we don't want to take your parents'
    17    stuff, we don't want to take your stuff, but that's on
    18    you.
    19                MR. SANDERS:        What -- I mean, I guess -- I --
    20    I just still wondering why you guys are here.
    21                S.A. FORD:      Okay. You have no -- you have
    22    absolutely no idea? Because even -- even a couple of


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 18 of 43 PageID# 2520


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                77


    1     times I caught you saying, I have s- -- ah, never mind,
    2     but you would stop saying certain things. So --
    3                 MR. SANDERS:        What -- all right.
    4                 S.A. FORD:      So I can -- just listen -- just
    5     listen to me. I just want --
    6                 MR. SANDERS:        I'm just trying to phrase, s- --
    7                 S.A. FORD:      No. I don't want you to phrase.
    8     There's no -- I want you to be honest with me, because
    9     I'm being honest with you. I -- and I don't need you to
    10    like, try to -- I just want you to just be straight up
    11    with me.
    12                S.A. OBIE:      True. Yeah.
    13                S.A. FORD:      Because they've already talked to
    14    your parents, so your parents know what's going on, and
    15    I'm trying to give you opportunity to clear your name,
    16    because I'll be honest with you -- and like, we tried
    17    to give you time to talk --
    18                MR. SANDERS:        Yeah.
    19                S.A. FORD:      And there's certain things I can
    20    tell that you are keeping from us, but we're going to
    21    find that end of the day. So --
    22                MR. SANDERS:        I --


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 19 of 43 PageID# 2521


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                78


    1                 S.A. FORD:      Listen, listen, listen, listen
    2     Zack, listen. So like I said, we went in your room and
    3     the per- -- the person that knows the best about your
    4     room is you.
    5                 MR. SANDERS:        Yeah.
    6                 S.A. FORD:      So is there a reason why you're
    7     kind of thinking about your computer or your tablet? Is
    8     there a reason? Is there a reason why we shouldn't go
    9     in there?
    10                MR. SANDERS:        I mean, there's -- I guess the
    11    main reason is like, there's some like nude photos of
    12    myself.
    13                S.A. FORD:      Okay.
    14                MR. SANDERS:        Of some, you know, guys I've
    15    been with.
    16                S.A. FORD:      Okay.
    17                MR. SANDERS:        I --
    18                S.A. FORD:      But do you realize that we're all
    19    -- we're all adults here; right? We don't care about
    20    that. That's not going to -- that's not a reason for
    21    you not to give us your passwords.
    22                MR. SANDERS:        Okay.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 20 of 43 PageID# 2522


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                79


    1                 S.A. FORD:      I know -- I know it -- it can be
    2     uncomfortable, but we're trying to clear your name.
    3                 MR. SANDERS:        I guess -- and I don't
    4     understand like what it is you're like look- -- like I
    5     don't -- I don't know why you guys are here.
    6                 S.A. FORD:      Okay.
    7                 MR. SANDERS:        So I'm like nervous about like
    8     the whole situation.
    9                 S.A. FORD:      Okay.
    10                MR. SANDERS:        Like, I don't -- I --
    11                S.A. FORD:      So -- let me -- okay.
    12                MR. SANDERS:        I'm --
    13                S.A. FORD:      I'm going to ask you one question.
    14                MR. SANDERS:        Let me just say one thing.
    15                S.A. FORD:      Okay.
    16                MR. SANDERS:        Because I just want to explain.
    17                S.A. FORD:      Okay.
    18                MR. SANDERS:        Like -- I'm -- I'd say like
    19    pretty guarded with information --
    20                S.A. FORD:      Okay.
    21                MR. SANDERS:        Because people have tried to
    22    like use things against me in the past --


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 21 of 43 PageID# 2523


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                86


    1                 MR. SANDERS:        Okay.
    2                 S.A. FORD:      Dark net, Tor investigations. And
    3     we have your Cox IP address came back to a Tor website
    4     that we know fac- -- facilitates child pornography.
    5                 So before you -- before you even say anything,
    6     think before you -- think, before you speak; okay? So
    7     your IP address came back to a website that was
    8     advertising child pornography.
    9                 And I asked you -- we just asked you have you
    10    been -- I mean, you've been on -- you said you've been
    11    on Tor.
    12                MR. SANDERS:        Mm-hmm.
    13                S.A. FORD:      You haven't been on there for
    14    drugs. You haven't been on there for fake IDs. You were
    15    just browsing. So where -- where else would you have
    16    gone on Tor?
    17                S.A. OBIE:      Be honest.
    18                MR. SANDERS:        I don't really --
    19                S.A. FORD:      Okay.
    20                MR. SANDERS:        I -- every time you make a noise
    21    or give me like a look like that                 --
    22                S.A. FORD:      Yeah. Because I don't         --


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 22 of 43 PageID# 2524


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                87


    1                 MR. SANDERS:        Make me very uncomfortable.
    2                 S.A. FORD:      No, that's fine. Because you know
    3     what? Because I feel like the wheel -- I could see the
    4     wheels spinning. Like I said, we've been doing this for
    5     a while. I can see the wheels spinning in your head and
    6     you know -- you know why we're here. Because I even
    7     asked you -- I can -- I saw that.
    8                 Why would we find a thumb drive with child
    9     porn in your room? And -- before you speak, this is the
    10    opportunity for you to be just completely honest with
    11    us, because once we walk out those doors and if -- like
    12    --
    13                S.A. OBIE:      Just get done.
    14                S.A. FORD:      We take all your stuff before you
    15    speak --
    16                MR. SANDERS:        Sure.
    17                S.A. FORD:      We take all your stuff and you're
    18    not being truthful with us, it's going to be -- it's --
    19    it's an issue.
    20                MR. SANDERS:        Okay.
    21                S.A. FORD:      So I want to give you the
    22    opportunity now --


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 23 of 43 PageID# 2525


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                88


    1                 MR. SANDERS:        Yep.
    2                 S.A. FORD:      To kind of clear your name so we
    3     can get in and get out and then we can work -- and work
    4     with you and, you know, do all that.
    5                 MR. SANDERS:        You make me a little bit
    6     nervous. Can I have -- can I speak to my mother for one
    7     moment or have her in here just as a witness?
    8                 S.A. OBIE:      Witness to what? We have -- it's -
    9     - it's right here.
    10                S.A. FORD:      Yeah.
    11                S.A. OBIE:      There's -- there's no need --
    12    you're an adult; correct?
    13                S.A. FORD:      Yeah.
    14                S.A. OBIE:      Right. She's busy in her own
    15    interview right now. So all we're asking from you is
    16    the truth.
    17                MR. SANDERS:        Well --
    18                S.A. OBIE:      We're not asking --
    19                MR. SANDERS:        I mean, you're making claims and
    20    you -- you just said that you said me answering these
    21    questions would be -- would help me.
    22                S.A. FORD:      It -- it very well could help. It


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 24 of 43 PageID# 2526


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                89


    1     can help you a lot. Actually. If you be -- if you're
    2     truthful with us --
    3                 MR. SANDERS:        You -- you couldn't just tell me
    4     how so because it would make me feel --
    5                 S.A. FORD:      Because this -- this is --
    6                 MR. SANDERS:        I don't know how this --
    7                 S.A. FORD:      Okay. I'm going to tell you, Zack
    8     --
    9                 MR. SANDERS:        This is kind of scary.
    10                S.A. FORD:      This is what is going to happen.
    11    So we have a search warrant for your residence.
    12                MR. SANDERS:        Okay.
    13                S.A. FORD:      So for the search warrant -- and
    14    that can show you this -- the search warrant, it covers
    15    all of the electronic devices. So if I wanted to, I can
    16    take whatever -- this router, I can take anything in
    17    his house. That's what I'm talking about.
    18                MR. SANDERS:        I -- I -- I understand that.
    19                S.A. FORD:      And that would completely disturb
    20    everything in the house and not do not want to do that.
    21    That's not my intention. So after we do the search
    22    warrant, we go back and we do a -- a forensic check.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 25 of 43 PageID# 2527


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                90


    1                 So basically we look and see what's on the
    2     devices. And if you're like truthful with us and help
    3     us and say, hey, yeah, this stuff in my room -- we can
    4     just focus on your room so we don't have to take your
    5     routers. We don't have to take all your stuff.
    6                 So -- and after that, we talked to our
    7     prosecutor and say, hey, this is -- you know, this guy
    8     has been truthful with us. He's been willing to work
    9     with us. He's answering our questions. Can we help him
    10    out?
    11                But if not, and if you with information from
    12    us, then that's when we're like, well, he wasn't really
    13    cooperative and I'm not going to say like, it's going
    14    to help your -- this is going to help or not help, but
    15    the more information we have, the better we can focus
    16    on stuff so we can get in and get out and then get your
    17    life going and be done with it.
    18                But if you withhold information, we're taking
    19    everything and I don't want to take everything.
    20                S.A. OBIE:      And also just -- just to be
    21    perfectly clear; right? So it is a crime to lie to a
    22    federal agent like -- that -- that is actual crime.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 26 of 43 PageID# 2528


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                91


    1                 MR. SANDERS:        I haven't -- I haven't lied
    2     about anything.
    3                 S.A. FORD:      Well --
    4                 S.A. OBIE:      Like I said, it is a crime. So
    5     we're asking you to be honest; right?
    6                 MR. SANDERS:        Yeah.
    7                 S.A. OBIE:      Crime can give jail time if needed
    8     -- if need be; right? This is why we're saying honesty
    9     is key because you don't want that on top of
    10    everything.
    11                MR. SANDERS:        So I -- I haven't lied about --
    12                S.A. OBIE:      I mean, we -- we realize that.
    13                MR. SANDERS:        Okay. Because he said he thought
    14    I was --
    15                S.A. FORD:      No. No. I -- no, no, I was --
    16                MR. SANDERS:        Not being truthful.
    17                S.A. OBIE:      So --
    18                S.A. FORD:      No.
    19                S.A. OBIE:      So we're giving you the stage
    20    right now. We're giving you the stage. We have -- we
    21    have the thumb drive; right? We already had a dumb
    22    drive and you know which thumb drive that is. So the


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 27 of 43 PageID# 2529


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                92


    1     stage is yours.
    2                 MR. SANDERS:        Could I just speak to my mom for
    3     one moment?
    4                 S.A. OBIE:      Your mom is an interview right
    5     now.
    6                 MR. SANDERS:        Okay. Okay. I need -- can't they
    7     pause for --
    8                 S.A. OBIE:      Why -- why do you -- why do you
    9     need to speak to your mom right now.
    10                MR. SANDERS:        I -- we're just -- we're just --
    11                S.A. OBIE:      She's -- she's the one doing it?
    12    Like does she go on Tor and do all the?
    13                S.A. FORD:      And --
    14                MR. SANDERS:        I don't think she knows how to
    15    use, to be honest.
    16                S.A. FORD:      Right. So do you -- do you want
    17    your parents to know to the extent -- I mean, they're
    18    going to know why -- they're probably asking, why are
    19    you guys in my house?
    20                MR. SANDERS:        Mm-hmm.
    21                S.A. FORD:      So they're going to know to an
    22    extent, but once again, you're an adult, so you don't


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 28 of 43 PageID# 2530


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                93


    1     have to tell them everything. That's --
    2                 MR. SANDERS:        And just like we're close and I
    3     usually like talk to her before, like --
    4                 S.A. OBIE:      Before what?
    5                 MR. SANDERS:        Like making the decisions about
    6     --
    7                 S.A. OBIE:      About truth? About honesty?
    8                 MR. SANDERS:        I have not, not been honest,
    9     like I've been fully honest with every single thing
    10    I've said.
    11                S.A. OBIE:      Right. And we're asking you a
    12    question and we're putting it to you.
    13                MR. SANDERS:        But you're -- well, I guess what
    14    I'm -- what I'm saying here is you are making a claim
    15    that you found something.
    16                S.A. FORD:      No this --
    17                S.A. OBIE:      There's no claim --
    18                S.A. FORD:      There's no claim. It's fact.
    19                MR. SANDERS:        Okay. Yeah, but I mean, like,
    20    you're saying you f- -- you're saying you found
    21    something.
    22                S.A. FORD:      We found something. We found a


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 29 of 43 PageID# 2531


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                95


    1                 MR. SANDERS:        Okay.
    2                 S.A. FORD:      Because I don't want to, like I
    3     said --
    4                 MR. SANDERS:        I -- yeah, you're right.
    5                 S.A. FORD:      I don't want to take all your
    6     stuff. And at this point I feel like I'm thinking this
    7     is going to go with me unless --
    8                 MR. SANDERS:        What I -- what I -- what I --
    9     what I mean by help you is like, make this go faster.
    10    But that helps me by keeping this -- like, I fully
    11    understand that you're trying to help me as well. Like,
    12    I appreciate --
    13                S.A. FORD:      Do you want to give me -- do you
    14    want to give me the passwords to your -- to your laptop
    15    and your iPad so I can just clear that so you can have
    16    that and your phone or you want me to just take it?
    17                MR. SANDERS:        That's what I'd like to -- can I
    18    just --
    19                S.A. FORD:      N- -- it's your priv- -- it's your
    20    stuff.
    21                MR. SANDERS:        I understand. But I'm very
    22    stressed right now and I haven't even slept since


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 30 of 43 PageID# 2532


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                96


    1     yesterday.
    2                 S.A. FORD:      I -- I can't --
    3                 MR. SANDERS:        As I was trying to explain -- I
    4     was, like, woken up like this.
    5                 S.A. OBIE:      Right.
    6                 S.A. FORD:      It would just --
    7                 MR. SANDERS:        Could I -- could I please --
    8     could I just --
    9                 S.A. OBIE:      Let me go get her real quick.
    10                MR. SANDERS:        Thank you.
    11                S.A. OBIE:      All right?
    12                MR. SANDERS:        Thank you. I -- just like, I
    13    usually like -- like take like a good amount of time to
    14    make decisions.
    15                S.A. FORD:      Okay.
    16                MR. SANDERS:        So this is just really --
    17                S.A. FORD:      This is --
    18                MR. SANDERS:        For me.
    19                S.A. FORD:      This is -- I -- I get it and this
    20    is the golden opportunity for you while we're here
    21    because when that -- when we leave, that's --
    22                MR. SANDERS:        I understand. I really -- like,


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 31 of 43 PageID# 2533


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                97


    1     I really --
    2                 S.A. FORD:      Okay.
    3                 MR. SANDERS:        I want to be honest and open,
    4     but also --
    5                 S.A. FORD:      I want you to be honest and open.
    6                 MR. SANDERS:        F- -- and I haven't lied about
    7     anything.
    8                 S.A. FORD:      Okay.
    9                 MR. SANDERS:        Everything I said's been a
    10    hundred percent truthful.
    11                S.A. FORD:      Okay.
    12                MR. SANDERS:        It's just -- you're scaring me a
    13    little.
    14                I don't -- and my intention is not to scare
    15    you. My intention is have a conversation and I don't
    16    want to -- like, we gave you an opportunity just to
    17    talk to us. And I don't -- like I said, I don't think
    18    you lied to me, I hope you didn't lie to me.
    19                MR. SANDERS:        Okay.
    20                S.A. FORD:      I don't like to be lied to, and I
    21    don't want to lie to you. I don't want --
    22                MR. SANDERS:        Well, you said that it seemed


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 32 of 43 PageID# 2534


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                106


    1                 S.A. FORD:      Mm-hmm.
    2                 MRS. SANDERS:        On the premises.
    3                 S.A. FORD:      Yep.
    4                 MRS. SANDERS:        And if you can leave it because
    5     I explained, I'm a psychologist --
    6                 S.A. FORD:      Yeah.
    7                 MRS. SANDERS:        I -- all my stuff that I need
    8     for my office --
    9                 S.A. FORD:      Yeah. And that is not our
    10    intention to take everything out of your house.
    11                MRS. SANDERS:        Yeah.
    12                S.A. FORD:      Do not want to do that.
    13                MRS. SANDERS:        But if they can preview and
    14    clear things they leave it and if they can't, then they
    15    take it with them.
    16                MR. SANDERS:        So -- yeah.
    17                MRS. SANDERS:        So I think -- I said to dad, I
    18    mean, they -- maybe -- maybe I watch too much TV, but
    19    that maybe we should get a lawyer rather than
    20    continuing to -- because if they're saying they found
    21    something bad, then probably we should get a lawyer
    22    because that's just bizarre.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 33 of 43 PageID# 2535


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                107


    1                 MR. SANDERS:        But I just don't know -- could I
    2     speak to her in -- in private?
    3                 MRS. SANDERS:        Yeah.
    4                 S.A. FORD:      Hmm-mm.
    5                 MRS. SANDERS:        Really? I was allowed to speak
    6     to my husband.
    7                 S.A. FORD:      Yeah. But --
    8                 MRS. SANDERS:        I can talk to him.
    9                 S.A. FORD:      Yeah. But we were talking to him.
    10                MR. SANDERS:        Okay. Can you just be right
    11    outside the door? I mean, I'm -- I can't go anywhere.
    12    Like what -- seriously like is -- what --
    13                S.A. FORD:      You want to --
    14                MR. SANDERS:        What difference does it possibly
    15    make?
    16                MRS. SANDERS:        We've both had medical issues.
    17                S.A. FORD:      I understand.
    18                MRS. SANDERS:        We've both been hospitalized in
    19    the last couple of months.
    20                S.A. FORD:      I -- yeah.
    21                MRS. SANDERS:        So this is --
    22                S.A. OBIE:      I guess, ma'am --


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 34 of 43 PageID# 2536


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                108


    1                 MRS. SANDERS:        Very --
    2                 S.A. OBIE:      What -- so see it from our
    3     perspective is -- so if we have something -- child
    4     pornography, for instance, they're real victims on the
    5     other side.
    6                 MRS. SANDERS:        Mm-hmm. Of course.
    7                 S.A. OBIE:      Right. And our job is to save
    8     those victims --
    9                 MRS. SANDERS:        Mm-hmm.
    10                S.A. OBIE:      First by identifying those
    11    victims; you know? So that's what we do day in, day
    12    out, we save kids.
    13                MRS. SANDERS:        Right.
    14                S.A. OBIE:      And so that is why we're here.
    15    That is why we're trying to be as cordial and open as
    16    possible.
    17                MRS. SANDERS:        Yeah. I totally get that.
    18                S.A. OBIE:      And why also, we're not trying to
    19    take everything because that's just a burden on
    20    everybody, especially because both of you have your
    21    businesses here.
    22                MRS. SANDERS:        Mm-hmm.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 35 of 43 PageID# 2537


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                109


    1                 S.A. OBIE:      So it's -- all three of you
    2     really.
    3                 MRS. SANDERS:        Well, I mean, I have -- I have
    4     my own office.
    5                 S.A. OBIE:      Okay.
    6                 MRS. SANDERS:        But I know what you're saying.
    7                 S.A. OBIE:      But, so basically from that that's
    8     -- so all we asked for it was if he doesn't want us to
    9     take the laptop and the tablet that was tucked
    10    underneath his bed, just to provide a passcode so we
    11    can clear it, go through it, or whatever. Up until this
    12    point he's been, you know, we -- we talked about --
    13                MRS. SANDERS:        Mm-hmm.
    14                S.A. OBIE:      We talked about his history, his
    15    concession stand --
    16                MRS. SANDERS:        Mm-hmm.
    17                S.A. OBIE:      Lemonade stand back in the day --
    18                S.A. FORD:      Mm-hmm.
    19                S.A. OBIE:      All that stuff; right? And he's
    20    been up front and we asked him to, you know, just talk
    21    about where he went on Tor.
    22                Because he already said that he had Tor on his


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 36 of 43 PageID# 2538


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                110


    1     laptop, which is -- I don't know if you know what Tor
    2     is -- so -- so Tor is -- is like a anonymous browsing
    3     software, etc. However, with certain technologies, we
    4     traced it back to this residence. You don't know what
    5     Tor is?
    6                 MRS. SANDERS:        I --
    7                 S.A. OBIE:      Pretty sure your husband doesn't
    8     know what Tor is. And he said that to Tor was on his
    9     laptop. So all we're asking is where he navigated from.
    10    And then what -- and then we'll kind of go from there.
    11                So, I mean, the decision is yours, but I'm
    12    just trying to give you our perspective on -- on where
    13    we're coming from.
    14                MRS. SANDERS:        Yeah. No. I totally -- I
    15    totally empathize and I understand that. But if you're
    16    saying that you found something, then I feel like the
    17    prudent thing to do is to probably --
    18                MR. SANDERS:        Can I just talk to --
    19                MRS. SANDERS:        Yeah. Okay.
    20                MR. SANDERS:        Maybe like five -- like --
    21                MRS. SANDERS:        Maybe we can work this out and
    22    make it easier.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 37 of 43 PageID# 2539


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                115


    1                 MRS. SANDERS:        [whispering, inaudible]
    2                 MR. SANDERS:        So you think that -- I mean,
    3     that's reasonable; right?
    4                 MRS. SANDERS:        Yes.
    5                 MR. SANDERS:        That's so simple. [whispering,
    6     inaudible] okay. Okay. Okay.
    7                 MRS. SANDERS:        Yeah.
    8                 MR. SANDERS:        Okay.
    9                 MRS. SANDERS:        Because -- because --
    10                MR. SANDERS:        Yeah. Okay. Tell him I'll see
    11    him. Could I -- can I have a Coke? Can I ask him if I
    12    can get a Coke?
    13                MRS. SANDERS:        Can you bring him a soda and do
    14    you want --
    15                MR. SANDERS:        Yeah. So I'll -- I'll give you
    16    it. I'll tell you what -- what you want.
    17                S.A. FORD:      Okay.
    18                MR. SANDERS:        Can I grab a Coke from the
    19    fridge?
    20                S.A. FORD:      What kind do you want?
    21                MR. SANDERS:        Because I'm -- I'm very thirsty.
    22                S.A. FORD:      [inaudible]


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 38 of 43 PageID# 2540


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                116


    1                 MRS. SANDERS:        Yeah.
    2                 S.A. FORD:      A Coke. Okay. I didn't know if you
    3     guys had any like a different kind --
    4                 MRS. SANDERS:        No. Is it in a bottle, Zack?
    5                 MR. SANDERS:        You know the glass bottles?
    6                 MRS. SANDERS:        Yeah.
    7                 MR. SANDERS:        If that's okay with them.
    8                 S.A. OBIE:      Yeah. We'll get it for you.
    9                 MR. SANDERS:        Okay.
    10                S.A. OBIE:      Be right back.
    11                MR. SANDERS:        Thank you.
    12                MRS. SANDERS:        You're welcome.
    13                MR. SANDERS:        Okay. Thanks.
    14                MRS. SANDERS:        Okay.
    15                MR. SANDERS:        Do you want me to finish showing
    16    you on the --
    17                S.A. FORD:      Oh
    18                MR. SANDERS:        Telegram -- sorry, I don't --
    19                S.A. FORD:      Yeah.
    20                MR. SANDERS:        You're not which -- who was I
    21    talking to you.
    22                S.A. FORD:      You're talking to me. Yeah. About


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 39 of 43 PageID# 2541


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                129


    1     ago, like middle school, early high school, very long
    2     time ago.
    3                 S.A. FORD:      Hey, Zack -- Zack --
    4                 MR. SANDERS:        At some point.
    5                 S.A. FORD:      Let me pause you real quick,
    6                 MR. SANDERS:        Okay.
    7                 S.A. FORD:      Remember --
    8                 MR. SANDERS:        Because I was getting onto the
    9     Tor stuff, but okay.
    10                S.A. FORD:      No. That's -- that's fine. And I
    11    appreciate it. But let's go back to being honest; okay?
    12                MR. SANDERS:        Back to being?
    13                S.A. FORD:      Yes.
    14                MR. SANDERS:        I haven't been hon-
    15                S.A. FORD:      Yeah. So you told us you were on
    16    Kik when you were 14?
    17                MR. SANDERS:        Yeah.
    18                S.A. FORD:      Okay. I just saw on there that you
    19    were active on -- so unless you had a different
    20    account. Did you have a different account or if you --
    21    have you always had this acc- --
    22                MR. SANDERS:        As I just said, it might have


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 40 of 43 PageID# 2542


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                145


    1     stuff at?
    2                 MR. SANDERS:        I believe it all will be on that
    3     flash drive.
    4                 S.A. OBIE:      What about the --
    5                 S.A. FORD:      Okay.
    6                 MR. SANDERS:        To -- to the -- to my best
    7     recollection.
    8                 S.A. FORD:      Okay.
    9                 S.A. OBIE:      Password?
    10                MR. SANDERS:        Can --
    11                S.A. OBIE:      I can't let you type it in because
    12    don't know if you're going to manipulate. So that's
    13    just from stuff we did in the past.
    14                S.A. FORD:      We try --
    15                S.A. OBIE:      We're just trying to cover our
    16    asses. So --
    17                MR. SANDERS:        Okay. And just -- just a
    18    question.
    19                S.A. OBIE:      Yes.
    20                MR. SANDERS:        Not saying I'm going to try --
    21    I'm just curious. If I refuse to give like a password
    22    to get into any of this --


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 41 of 43 PageID# 2543


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                146


    1                 S.A. OBIE:      Mm-hmm.
    2                 MR. SANDERS:        What -- what happens?
    3                 S.A. FORD:      We take it.
    4                 S.A. OBIE:      Take it.
    5                 MR. SANDERS:        So you take it --
    6                 S.A. FORD:      And it -- you might not see it for
    7     a -- a long time.
    8                 MR. SANDERS:        Okay. And then --
    9                 S.A. FORD:      Even -- just so even if we take it
    10    and we clear it -- like there's nothing on there, you
    11    still won't get it for --
    12                MR. SANDERS:        But like -- I have -- my
    13    question is if you take it and there's like a password.
    14    Do you -- do you got like --
    15                S.A. OBIE:      We have tech- --
    16                S.A. FORD:      Oh, so you -- you want to know
    17    about the FBI secrets; huh?
    18                MR. SANDERS:        I was just curious.
    19                S.A. FORD:      Just so you know --
    20                MR. SANDERS:        This is my chance. At least give
    21    me -- give me something. I'm being honest with you,
    22    give me something.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 42 of 43 PageID# 2544


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                218


    1     You're going to clear it manually.
    2                 But if there's a lot of content -- a lot of
    3     years, a lot of time put into that phone, we have to
    4     actually look into the architecture of the phone in
    5     order to be able to extract the true information from
    6     it.
    7                 We're not going to be able to do that
    8     manually. It takes devices, which also takes hours in
    9     order to like process. It's almost like the internet;
    10    right?
    11                MR. SANDERS:        And then --
    12                S.A. OBIE:      Something occasionally --
    13                MR. SANDERS:        Aren't you guys probably like a
    14    little backed up with stuff to do because --
    15                S.A. OBIE:      Not actually, because every single
    16    person -- every single person here, they have their
    17    sets of cases; right? And so this is priority right
    18    now, this is the focus right now. That's just a general
    19    explanation of --
    20                MR. SANDERS:        I just need my phone.
    21                S.A. OBIE:      Why? Which is why I was surprised
    22    you didn't have your business backed up on anything.


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-cr-00143-TSE Document 150-3 Filed 12/17/20 Page 43 of 43 PageID# 2545


                              Transcript of Zackary Ellis Sanders
                               Conducted on February 12, 2020                253


    1                        CERTIFICATE OF TRANSCRIBER
    2            I, Chris Naaden, a transcriber, hereby declare
    3     under penalty of perjury that to the best of my ability
    4     from the audio recordings and supporting information;
    5     and that I am neither counsel for, related to, nor
    6     employed by any of the parties to this case and have no
    7     interest, financial or otherwise, in its outcome, the
    8     above 252 pages contain a full, true and correct
    9     transcription of the tape-recording that I received
    10    regarding the event listed on the caption on page 1.
    11
    12                I further declare that I have no interest in
    13    the event of the action.
    14
    15                December 7, 2020
    16
    17    ________________________________
    18                Chris Naaden
    19
    20    (339280, Statement in re: USA v. Sanders, 2-12-20)
    21
    22


                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
